Name: Commission Directive 85/298/EEC of 22 May 1985 amending for the second time the Annex to Council Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances
 Type: Directive
 Subject Matter: deterioration of the environment;  means of agricultural production;  competition
 Date Published: 1985-06-13

 Avis juridique important|31985L0298Commission Directive 85/298/EEC of 22 May 1985 amending for the second time the Annex to Council Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances Official Journal L 154 , 13/06/1985 P. 0048 - 0048 Finnish special edition: Chapter 3 Volume 18 P. 0188 Spanish special edition: Chapter 03 Volume 35 P. 0109 Swedish special edition: Chapter 3 Volume 18 P. 0188 Portuguese special edition Chapter 03 Volume 35 P. 0109 *****COMMISSION DIRECTIVE of 22 May 1985 amending for the second time the Annex to Council Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances (85/298/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/117/EEC of 21 December 1978 prohibiting the placing on the market and use of plant protection products containing certain active substances (1), as last amended by Directive 83/131/EEC (2), and in particular Article 6 thereof, Whereas the development of scientific and technical knowledge makes necessary certain amendments to the Annex to Directive 79/117/EEC; Whereas it seems desirable to delete a certain number of temporary derogations from the prohibitions laid down in the Directive since less hazardous treatment are now available; Whereas all Member States have informed the Commission that they do not intend or no longer intend to avail themselves of these derogations; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 79/117/EEC is hereby amended as follows: 1. In Part A, 'Mercury compounds': (a) under item 2, 'Mercurous chloride (calomel)', the text of item (c) is deleted: (b) under item 5, 'Alkoxyalkyl and aryl mercury compounds', the texts of items (a) and (b) are deleted. 2. In Part B, 'Persistent organo-chlorine compounds': (a) under item 1, 'Aldrin', the text of item (a) is replaced by the following: 'Treatment of growing media of container-grown ornamentals against Otiorrynchus'; (b) under item 4, 'DDT', the text in column 2 is deleted; (c) under item 5, 'Endrin': (aa) the text of item (a) is replaced by the following: 'As an acaricide on cyclamen'; (bb) item (b) is deleted. Article 2 Member States shall, not later than 1 January 1986, bring into force the laws, regulations and administrative provisions necessary to comply with this Directive. They shall immediately inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 22 May 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 33, 8. 2. 1979, p. 36. (2) OJ No L 91, 9. 4. 1983, p. 35.